Citation Nr: 1441407	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  10-02 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to October 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which denied both claims now on appeal for failure to submit new and material evidence.  These claims have an extensive procedural history, which the Board will briefly summarize.

After the May 2009 rating decision now on appeal, the Veteran provided testimony before the undersigned at a September 2010 videoconference hearing.  A copy of the transcript is associated with the file.  In a subsequent October 2010 decision, the Board reopened and denied both issues.  The Veteran appealed the October 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court), resulting in an August 2011 Order from the Court approving a Joint Motion for Remand (JMR) remanding these issues back to the Board.

In October 2011, the Board remanded the appeal for further evidentiary development.  The Board then issued a November 2012 decision denying both issues on appeal.  The Veteran appealed this decision to the Court, ultimately resulting in a June 2013 Order approving a JMR remanding the matter back to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Pursuant to the June 2014 JMR, the Board finds that these matters must be remanded for a medical opinion in order to properly adjudicate the issues.  As briefly summarized in the JMR, the Veteran has a rather extensive pre-service and in-service medical record raising the issues of a potential pre-existing injury or disease, 38 U.S.C.A. § 1131, and congenital or development defects or diseases, 38 C.F.R. § 3.303(c), 4.9.  As indicated by the JMR, the complexity of the medical analysis necessary for proper adjudication of these matters requires an expert medical opinion.  Rather than provide what would be an extensive summary of the Veteran's medical history, the Board will defer to the VA examiner to thoroughly review the medical history of the Veteran prior to reaching his/her ultimate conclusion.  

Accordingly, the case is REMANDED for the following actions:

1.  Send notice to the Veteran requesting that he identify any other back or neck treatment that he is receiving and request that he forward any additional records to VA to associate with the claims file.

 If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.

2.  Return the claims file to the December 2011 VA examiner.  If this examiner is not available, return the file to an examiner of appropriate knowledge and expertise.  It is up to the discretion of the examiner if a new examination is necessary, or if an addendum opinion is sufficient.

The claims folder and a copy of this REMAND should be provided to the examiner for review in conjunction with any opinion and/or examination, and the examination report/addendum opinion should reflect that such a review was conducted.

After reviewing the claims file, the examiner should: 

a) Diagnose all back and neck disabilities shown to exist.

b)  Provide an opinion as to whether the Veteran had any back or neck disorder that clearly and unmistakably (obviously or manifestly) existed prior to his active duty service. 

i)  If the back or neck conditions did clearly and unmistakably exist prior to his active duty service, provide an opinion as to whether such disorder clearly and unmistakably (obviously or manifestly) was not aggravated (increased in severity beyond the natural progression of the disability) during his active duty service.

c) Indicate which, if any, of these disabilities constitute a congenital disease, congenital defect, or an acquired disease or injury;

The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defect" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.

i) If the examiner determines that any back or neck condition is a congenital defect, opine whether the Veteran now has additional disability due to an in-service disease or injury superimposed upon such defect; 

ii) If the examiner determines that the Veteran's back or neck condition is a congenital disease, opine whether the disability clearly and unmistakably existed prior to his active service and clearly and unmistakably underwent no permanent increase in severity as a result of active service.

d) For any other back or neck disability the examiner determines is not congenital in nature and/or did not preexist service, opine as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that it originated during active duty or is in any other way causally related to his active duty service.

Provide detailed rationale, with specific references to the record, for the opinions provided.  This includes relevant medical and lay evidence.  If any tests or other diagnostic tools are deemed necessary by the examiner, they should be completed.  The examiner's written report must be associated with the Veteran's VA claims folder.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In doing so, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand. If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
4. After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.
	
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



